United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 10-3137
                       ___________________________

                B & B Hardware, Inc., a California Corporation

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Hargis Industries, Inc., a Texas Corporation, doing business as Sealtite Building
  Fasteners, doing business as East Texas Fasteners; East Texas Fasteners, a
     business entity of form unknown; John Does, 1 through 10, inclusive

                     lllllllllllllllllllll Defendants - Appellees
                        ___________________________

                               No. 11-1247
                       ___________________________

                B & B Hardware, Inc., a California Corporation

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Hargis Industries, Inc., a Texas Corporation, doing business as Sealtite Building
  Fasteners, doing business as East Texas Fasteners; East Texas Fasteners, a
     business entity of form unknown; John Does, 1 through 10, inclusive

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________
                    Appeals from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: June 3, 2015
                               Filed: August 25, 2015
                                   ____________

Before LOKEN, COLLOTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       This matter is on remand from the United States Supreme Court, see B & B
Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293 (2015). The Court has directed
us to apply this rule: “So long as the other ordinary elements of issue preclusion are
met, when the usages adjudicated by the TTAB are materially the same as those
before the district court, issue preclusion should apply.” Id. at 1310.

       We directed the parties to submit supplemental briefing. Having reviewed the
briefing, we now determine that the ordinary elements of issue preclusion have been
met and the usages of the marks adjudicated before the TTAB were materially the
same as the usages before the district court. As noted in our prior opinions, the
TTAB compared the marks in question in the marketplace context when it determined
the likelihood of confusion issue for purposes of trademark registration. See B & B
Hardware, Inc. v. Hargis Indus., Inc., 716 F.3d 1020, 1025 (8th Cir. 2013); id. at 1029
(Colloton, J., dissenting).

      Accordingly, we vacate the district court’s judgment and remand this matter for
further proceedings, including what remedies may be awarded for infringement. See
Masters v. UHS of Del., Inc., 631 F.3d 464, 471 n.2 (8th Cir. 2011); Minn. Pet
Breeders, Inc. v. Schell & Kampeter, Inc., 41 F.3d 1242, 1246-47 (8th Cir. 1994). On

                                         -2-
remand, the district court is directed to give preclusive effect to the decision of the
TTAB on likelihood of confusion. The district court’s award of attorney’s fees is also
reversed and remanded for further consideration.
                       ______________________________




                                          -3-